Title: From James Madison to Francis Corbin, 28 May 1817
From: Madison, James
To: Corbin, Francis


Dear SirMontpellier May 28. 1817
I recd. duly your favor of the 29. Ult. The cask of wine has also come to hand. I thank you for it, with as much sincerity, as if the impression under which you converted a proposition on my part into a token of friendship on yours, had been strictly correct. As this was not the case I feel myself so much a debtor on the score of justice, and if it were the case should feel myself so much one on that of friendly reciprocity, that I must insist on your accepting a Cask from my stock of Madeira, which is gone down to Mr. Stones Warehouse subject to your order. I had it well cased, and hope it will reach the Reeds sans diminution and deterioration. It can not be less than 7 or 8 years old; and will of course be fit for use as soon as it shall be recovered from its agitation. It has never been artificially fined, my practice & opinion being in favor of the natural process; but as it was drawn from a pipe, which has been for a considerable time stationary, it will not be long before it will be fit for the Glass, or for the bottle if you prefer, as I do, that mode of compleating its flavour.

Looking with much pleasure to the fulfilment of your promised visit, I tender you in the mean time my Cordial respects
James Madison
